Advanced Environmental Recycling Technologies 914 N. Jefferson Springdale, Arkansas 72764 VIA EDGAR September 28, 2011 Mr. John Hartz Senior Assistant Chief Accountant U.S. Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, DC 20549 RE: Advanced Environmental Recycling Technologies, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 31, 2011 Form 10-Q for Fiscal Quarter Ended June 30, 2011 Filed August 8, 2011 File No. 1-10367 Dear Mr. Hartz, I refer to my telephone call on September 27, 2011 with Ms. Nudrat Salik. Advanced Environmental Recycling Technologies, Inc. confirms that it will respond to the comments of the Staff set forth in the Staff’s letter dated September 15, 2011, (the “Comment Letter”) no later than October 7, 2011 and hereby requests an extension of time until such date for its response. The extension will enable the Company to more fully review and respond to the issues presented in the Comment Letter with its key personnel and external auditors. If you have any questions regarding the foregoing, please contact Mr. J.R. Brian Hanna, CFO and Principal Accounting Officer, at 479-203-5011. Very truly yours, ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC By: /s/ J.R. Brian Hanna J.R. Brian Hanna CFO and Principal Accounting Officer
